Citation Nr: 0834649	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  96-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.  

2.  Entitlement to an increased (compensable) rating for 
service-connected rhinitis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1967 to August 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of two decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas:  a 
September 2000 rating decision, wherein the RO denied service 
connection for a left arm disability on the basis that new 
and material evidence had not been presented to reopen the 
claim; and a February 2003 rating decision, wherein the RO 
denied the veteran's claim for a compensable rating for 
rhinitis.  

This case has previously been before the Board.  The Board 
reopened the left arm disability claim in August 2002, 
remanded the case to the RO for development of the left arm 
disability claim in July 2003, and remanded the case to the 
RO for additional development regarding both claims in July 
2004 and June 2007.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In May 2002 and February 2007, the veteran appeared at the RO 
and testified at hearings before two of the undersigned 
Veterans Law Judges.  Transcripts of those hearings are 
associated with the claims file.   


FINDINGS OF FACT

1.  A chronic left arm disability, including the left 
shoulder, was not affirmatively shown to have been present 
during active duty; osteoarthritis of the left shoulder by X-
ray was not manifest to a compensable degree within one year 
of separation from active duty, and the current left arm and 
shoulder disability including osteoarthritis of the left 
shoulder is unrelated to a disease, injury, or event of 
active service origin.  

2.  The service-connected rhinitis is manifested by 
complaints of nasal blockage and congestion, and sinus pain; 
objective findings show 40-percent obstruction in the nasal 
passages on each side, without evidence of polyps.  


CONCLUSIONS OF LAW

1.  A left arm disability, including the left shoulder, is 
not due to disease or injury that was incurred in or 
aggravated by service, and osteoarthritis of the left 
shoulder may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  The criteria for a compensable rating for rhinitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6522, 6523 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in July 2004 (both issues), September 2004 (rhinitis), 
and August 2005 (both issues).  The veteran was notified of 
the type of evidence to substantiate the claim for service 
connection for a left arm disability, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  He was also notified of the type of evidence 
to substantiate the claim for a higher rating for rhinitis, 
namely, evidence indicating an increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life.  

Additionally, the veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim for service 
connection, except for the effective date of the claims and 
for the degree of disability assignable); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

To the extent that the VCAA notice about the provisions for 
the effective date of the claims and for the degree of 
disability assignable was provided after the initial 
adjudication in a March 2006 letter, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  As the claims are denied, no 
effect date or disability rating can be assigned as a matter 
of law, so there can be no possibility of any prejudice to 
the veteran with respect to the limited timing defect in the 
VCAA notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

To the extent that the VCAA notice was provided after the 
initial adjudication of the claims, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect was cured 
because after the RO provided content-complying VCAA notice, 
the claims were readjudicated as evidenced by the 
supplemental statements of the case, dated in June 2006 and 
October 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).  

As for the omission in the VCAA letter of the general notice 
of the criteria of the Diagnostic Code under which the 
claimant is rated, at this stage of the appeal, when the 
veteran already testified regarding the increased rating 
claim, and he demonstrated his actual knowledge of the 
requirements for a higher rating, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  For this reason, the 
deficiency as to VCAA compliance under Vazquez- Flores, 
regarding general notice of the criteria of the Diagnostic 
Code under which the claimant is rated, which consists of a 
specific measurement or test result, is harmless error.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).
 
Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at personal hearings before two of the undersigned 
Veterans Law Judges, in May 2002 and February 2007.  The RO 
obtained service medical records, VA records, and private 
records identified by the veteran such as those from J.D., 
M.D., and HealthSouth.  The veteran himself has submitted 
various private records and medical opinions such as those 
from K.L., M.D.  The veteran has not identified any other 
pertinent evidence for the RO to obtain on his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the veteran's claims for service connection and 
a higher rating.  38 U.S.C.A.§ 5103A(d).  He was afforded VA 
examinations in December 2002, February 2003, February 2004, 
December 2005, March 2006, and July 2007, specifically to 
evaluate the nature and etiology of arm disability and to 
assess the severity of rhinitis.  As there is no indication 
of the existence of additional evidence to substantiate the 
claims, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a 
veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The veteran claims that he incurred a left arm injury as a 
result of his period of military service.  He asserts in 
statements and testimony that he injured his left arm and 
shoulder while loading aircraft with gun pods and practice 
bombs at a Naval Air Station in Meridian, Mississippi (where 
medical personnel indicated that he had strained his arm), 
and while installing heavy electronic equipment into bays on 
aircraft aboard the U.S.S. Saratoga.  He maintains that he 
complained of shoulder pain at the time of his service 
discharge and on his initial VA examination in 1976, and that 
he initially received treatment for the left arm disability 
in 1981.  He claims that his left upper extremity has been 
problematic ever since service.  

Service medical records show that the veteran was seen for 
right shoulder pain in January 1972 that was diagnosed as 
probable muscle strain.  He was seen for left arm problems in 
October 1975, while stationed in Meridian, Mississippi.  It 
was noted then that there was no past trauma to the arm but 
that he had been having pain and limited range of motion.  
The pain was in the arm about two inches above the elbow and 
proceeding down the arm to the wrist.  X-rays of the left 
forearm including the elbow were negative.  The diagnosis was 
epicondylitis of the left elbow.  Later in the month, there 
was much improvement and range of motion of the left elbow 
and shoulder was full without pain.  The diagnosis was 
epicondylitis of the left elbow, resolved, and the veteran 
was returned to duty without any restrictions on the left 
arm.  Then in February 1976, while stationed aboard the 
U.S.S. Saratoga, the veteran complained of left elbow pain 
after lifting 200 pounds.  In March 1976, there was decreased 
range of motion of the left elbow at flexion with pain, and 
he was diagnosed with left elbow bursitis.  There were no 
other entries in the record regarding the left arm.  At the 
time of the separation physical examination in August 1976, 
there was no complaint, finding, or diagnosis of a disability 
involving the left arm including the elbow and shoulder.  The 
veteran was discharged from service in August 1976.  

After service, private and VA medical records do not show 
treatment or diagnosis of a left upper extremity condition 
for many years.  Although the veteran complained of left 
shoulder and arm pain on VA examination in April 1977, X-rays 
of the left shoulder were negative and a physical examination 
revealed full motion and a negative examination of the left 
shoulder, elbow and wrist.  The diagnosis was history of a 
left shoulder strain, with negative examination.  There were 
no references to a left arm or shoulder disability on VA 
examinations in October 1991 and November 1996, when other 
physical complaints were noted.  VA outpatient records dated 
in December 1998 indicate that the veteran complained of pain 
in the mid-upper left arm and just distal to the elbow.  It 
was noted that he had had a history of problems with the left 
arm and had seen Navy physicians without a diagnosis being 
given.  It was also noted that he worked in the oil rig 
department for an oil company and was often pulling the rope 
when he was working over a well.  The impression was 
questionable motion with tears at the muscle/tendon 
connection of the left upper extremity.  He was referred for 
a consultation, and in the orthopedic clinic in February 1999 
he was diagnosed with bicep tendonitis and lateral 
epicondylitis.  Records from University Family Physicians 
dated in October and November 2001 indicate that he was seen 
for complaints of radiating left shoulder pain.  It was noted 
that he had a history of paresthesias of the median 
distribution of the left hand and a history of repetitive 
use.  Nerve conduction studies were conducted, revealing left 
carpal tunnel syndrome.  Records from M.M., M.D., of the 
Texas Tech University Health Sciences Center, dated from 
November 2001 to December 2002, show treatment for left 
lateral epicondylitis, left shoulder impingement syndrome, 
and left carpal tunnel syndrome.  

At the time of a VA examination in February 2003, the veteran 
complained of pain in the left shoulder and weakness in the 
left shoulder and elbow.  A neurological evaluation did not 
reveal any neurological disability.  After an orthopedic 
evaluation, which included consideration of X-rays of the 
left shoulder and elbow, the diagnoses were rotator cuff 
tendonitis, possible rotator cuff tear, early osteoarthritic 
changes over the left acromioclavicular joint, and left 
tennis elbow.  VA outpatient records such as those dated in 
July 2004, January 2005, and August 2005 indicate complaints 
of continuing left shoulder problems.  In July 2004 the 
assessment was to rule out rotator cuff injury, and in 
January 2005 the diagnosis was osteoarthritis.  At the time 
of a VA examination in December 2005, the veteran complained 
of a chronic left shoulder condition that had onset in 1968 
when he was loading bombs, which was treated intermittently 
thereafter in service.  His diagnosis was adhesive capsulitis 
of the left shoulder with restricted motion.  VA outpatient 
records in February 2006 indicate continuing left shoulder 
pain.  

At the time of a VA examination in March 2006, the veteran 
complained of a chronic left shoulder condition that had 
onset in September 1969 when he received contusions and 
strains as a result of a plane crash, which had grown 
progressively worse ever since then.  His diagnosis was 
symptomatic residuals of an old rupture of the coracoacromial 
ligament of the left shoulder.  VA outpatient records in 
August 2006 indicate continuing left shoulder pain; it was 
noted that the veteran had declined surgery.  Private records 
from K.L., M.D., dated in January 2007, indicate diagnoses of 
left shoulder sprain with probable chronic rotator cuff 
injury and left carpal tunnel syndrome.  An MRI on the left 
shoulder showed mild tendinosis and mild degenerative changes 
of the acromioclavicular joint.  At the time of a VA 
examination in July 2007, the veteran reported that the onset 
of his left shoulder and elbow disability was in the early 
1970s, with the lifting of bombs and gun pods, and that his 
problems continued thereafter in service.  He reported that 
the first medical treatment for the left arm condition was in 
1982 and again in 1988.  His diagnoses were no evidence of 
"right" elbow condition including epicondylitis [presumably 
this is in reference to the left elbow as the only elbow 
complaints, clinical findings, and opinion rationale in the 
report pertained to the left elbow], and mild degenerative 
joint disease of the left shoulder.  

In view of the foregoing, as there was evidence during 
service of a left arm condition, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply.  Savage v. 
Gober, 10 Vet. App. 488, 495-96 (1997).

The Board finds, however, that there were insufficient 
manifestations to identify any permanent left arm or shoulder 
disability or disease entity in service.  In other words, 
chronicity of a left arm disability was not adequately 
supported by the service medical records.  There were only 
isolated references to left arm or elbow pain in October 
1975, February 1976 and March 1976; there were no left 
shoulder complaints; and a left arm or shoulder disability 
was not identified on numerous other occasions including the 
separation physical examination.  Where, as here, chronicity 
may be legitimately questioned, then a showing of continuity 
after discharge is required to support the claim. 38 C.F.R. § 
3.303(b). 

After service, the initial clinical finding of a left arm or 
shoulder condition is many years after the veteran's August 
1976 discharge from service.  The period without documented 
complaints of symptoms relevant to the left arm or shoulder 
from 1976 to 1998 is evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

Further, evidence of osteoarthritis or degenerative joint 
disease of the acromioclavicular joint of the left shoulder 
more than 20 years after the veteran's discharge from service 
in 1976 is well beyond the one-year presumptive period for 
arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

As for the veteran's statements and testimony in which he 
maintains that he continued to have left upper extremity 
symptoms after the documented injuries in service, the 
veteran is competent to describe symptoms of arm or shoulder 
pain after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 
(1994) (Lay testimony is competent evidence insofar as it 
relates to symptoms of an injury or illness.).  The Board, as 
fact finder, is obligated to determine the probative value or 
weight of the lay evidence, namely, the veteran's statements 
and testimony, in deciding whether there is continuity of 
symptomatology.  

The evidence against continuity of symptomatology consists of 
private and VA medical records dated in the 1980s and 1990s, 
pertaining to various health complaints, but not one 
complaint of left arm or shoulder pain by the veteran.  
Despite the complaint of left arm and shoulder pain on the 
April 1977 VA examination, clinical findings did not result 
in a diagnosis and there was no further follow-up of the left 
upper extremity for many years.  In balancing the lay 
evidence, the veteran's statements and testimony, against the 
absence of contemporaneous medical evidence of continuity of 
symptomatology, the Board finds that the evidence against 
continuity outweighs the veteran's statements of continuity.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(absence of medical documentation may go to the credibility 
and weight of veteran's testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible).  For these reasons, the preponderance of the 
evidence is against the claim of service connection for a 
left arm disability to include left shoulder degenerative 
joint disease on the basis of continuity of symptomatology 
under 38 C.F.R. § 3.303(b). 

In the absence of continuity of symptomatology, service 
connection for a left arm disability, to include the left 
shoulder, initially documented after service beyond the one-
year presumptive period for the manifestation of arthritis as 
a chronic disease, may be established under 38 C.F.R. § 
3.303(d).  

The record contains several medical opinions regarding the 
etiology of the veteran's left arm and shoulder disability.  
The medical evidence in support of the claim consists of VA 
examination reports in December 2005 and March 2006, as well 
as private opinions of M.M., M.D., dated in March 2002 and 
K.L., M.D., dated in January 2007.  The VA examiner in 
December 2005 opined that the veteran's left shoulder and arm 
disability was caused by or a result of several service-
connected injuries based on the veteran's history.  The VA 
examiner in March 2006 concluded that the veteran's left 
shoulder disability was related to his military service based 
on his survival of a plane crash with multiple bruises, 
contusions and strains followed by overuse of the arm and 
shoulder while lifting and carrying heavy equipment.  Dr. 
M.M. noted in March 2002 that the veteran was "in 
negotiations" with VA due to his contention that his 
shoulder and elbow problems were service related, and he 
opined that given the types of duties the veteran performed 
in the service "this could very well be the case."  Dr. 
K.L. opined in January 2007 that the veteran's chronic 
tendinosis of the supraspinatous tendon and degenerative 
arthritis of the acromioclavicular joint, confirmed on MRI, 
were related to the repetitive stresses upon his shoulder 
during his military service.  

The medical evidence against the claim consists of VA 
examination reports dated in April 2003 and July 2007.  The 
2003 VA orthopedic examiner concluded that the veteran's 
diagnosed problems with the left shoulder and elbow, as well 
as left carpal tunnel syndrome, were self-limiting and not 
related to the injuries noted in service.  The 2007 VA 
examiner found that there was no evidence establishing a 
chronic left arm/elbow condition in service or treatment for 
such condition for many years after service, and that there 
were no current clinical findings of a left arm/elbow 
disability.  The examiner also opined that the diagnosed left 
shoulder disability was less likely as not caused by or a 
result of the veteran's period of service.    

The Board recognizes that greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed and whether or not, and the extent to 
which they reviewed the record.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  The probative value of a medical opinion 
is generally based on the scope of the examination or review, 
as well as the relative merits of the analytical findings, 
and the probative weight of a medical opinion may be reduced 
if the physician fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors 
for assessing the probative value of a medical opinion are 
the thoroughness and detail of the opinion.  Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

After careful consideration of each medical opinion, the 
Board will accord more probative weight to the opinions of 
the VA examiners who discounted a relationship between the 
current left arm and shoulder condition and his period of 
military service, for the reasons that follow.  

The VA examiners in April 2003 and July 2007 both reviewed 
the claims file in conjunction with the examination before 
rendering an opinion that addressed the veteran's current arm 
and shoulder condition and the etiology thereof.  The 
opinions are unequivocal and accompanied by full rationale 
with reference to specific service medical records and post-
service treatment records.  The examiners believed that the 
type of injury noted in service, the prolonged period of time 
after service without complaint or medical treatment of the 
left arm and/or shoulder condition, and the type of activity 
after service that could contribute to his current condition, 
were significant factors underlying the opinions that go 
against the veteran's claim.  

In contrast, the two private opinions and the December 2005 
VA examiner's opinion were furnished without the benefit of a 
review of the claims file.  Both private physicians related 
the current condition to the types of duties and repetitive 
stresses upon the shoulder and arm during service but did not 
provide any explanations in regard to the effect of the types 
of repetitive activities in which the veteran engaged after 
service (one VA record indicated that he worked in an oil rig 
department frequently pulling on a rope) or the lack of 
evidence of medical treatment for the left arm and shoulder 
for many years after service.  The December 2005 VA examiner 
based his opinion relating the current condition to in-
service injuries on "the mechanism of injury" as described 
by the veteran because the medical records were unavailable.  
Although the March 2006 VA examiner did state that he 
reviewed the claims file, his opinion related the veteran's 
current condition first to injuries sustained in a plane 
crash followed by overuse.  Regardless of the fact that the 
veteran had not previously asserted a left arm or shoulder 
injury from a plane crash, the service medical record does 
not substantiate an injury to the left arm or shoulder in 
1969, whether as a result of a plane crash or not.  Further, 
the examiner did not provide any explanations in regard to 
the effect of the types of activities in which the veteran 
engaged after service or the lack of evidence of medical 
treatment to the left arm and shoulder for many years after 
service.  

It is also noted that the private medical opinion in March 
2002 is speculative ("could very well be the case").  A 
medical opinion expressed in the term of "could," the 
equivalent of "may," also implies that it "may not" and it 
is too speculative to establish a medical nexus.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

As a result, it is the Board's judgment that the private 
opinions and the VA examiners' opinions of 2005 and 2006 are 
of less persuasive, or probative, value than the opinions of 
the VA examiners in 2003 and 2007, which contain a clear 
clinical analysis of the facts of record, including a review 
of the entire record during and subsequent to service.  

As for the veteran's statements attributing a left arm and 
shoulder condition to his period of active service, where, as 
here, the determinative issue involves a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis, statement, or opinion.  For these 
reasons, the Board rejects the veteran's statements as 
competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the foregoing reasons, the Board concludes that the 
weight of the evidence demonstrates that the veteran's left 
arm and shoulder disability became manifest years after his 
service discharge and has not been medically linked to 
service.  As the preponderance of the evidence is against the 
claim of service connection, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

II.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The veteran's rhinitis is rated as noncompensable under 
38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Code 6522, for 
allergic or vasomotor rhinitis, the criteria for the next 
higher rating, 10 percent, is a condition without polyps, but 
with greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
rating is assigned for rhinitis with polyps.  

Further, under 38 C.F.R. § 4.97, Diagnostic Code 6523, for 
bacterial rhinitis, a 10 percent rating is assigned where 
there is rhinitis with permanent hypertrophy of turbinates 
and with greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  A 
50 percent rating is warranted for rhinoscleroma.  

As will be shown, there is no evidence of granulomatous 
rhinitis (either Wegener's granulomatosis or other types of 
granulomatous infection), ratable under 38 C.F.R. § 4.97, 
Diagnostic Code 6524.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran contends in statements and testimony that his 
sinus congestion was severe enough to warrant a compensable 
rating, particularly when it was at its worse in the fall and 
spring.  He asserts that he has had to take many sick days 
from work.  He describes his difficulties in breathing 
through his nose and the medications that do not always 
provide relief from his symptoms.  

In consideration of the medical records in the file and the 
veteran's contentions, the Board finds that the level of 
impairment from rhinitis does not meet the criteria for a 
compensable rating under Diagnostic Codes 6522 or 6523.  In 
short, the pertinent medical evidence in the file, which 
consists of private and VA medical records, does not show 
that the veteran's rhinitis is manifested by polyps or by 
obstruction of the nasal passages to a degree either greater 
than 50 percent on each side or completely on one side.  

For example, the veteran has undergone VA examinations in 
December 2002, February 2004 (fee-basis), and July 2007.  On 
those occasions, he has complained that some days his nose is 
so plugged that he cannot breathe through it.  He has 
complained of maxillary and frontal sinus pain, as well as 
itchy nose and watery eyes.  He has indicated that an 
antihistamine made him groggy and therefore precluded him 
from working if he took it, and that steroid sprays gave him 
a headache or caused burning.  On examination of the nose and 
throat in December 2002, there was no evidence of 
inflammation, obstruction, or any type of exudation.  In 
February 2004, the left frontal and maxillary sinuses were 
tender to palpation.  In July 2007, there was no evidence of 
sinus disease, but there were signs of nasal obstruction on 
both sides, that is, 40 percent obstruction on each side.  
There was also permanent hypertrophy of the turbinates from 
bacterial rhinitis.  However, there was no evidence of nasal 
polyps, rhinoscleroma, Wegener's granulomatosis, or 
granulomatous infection.  

Private and VA outpatient records also do not show that the 
veteran's rhinitis is manifested by polyps or by obstruction 
of the nasal passages to a degree either greater than 50 
percent on each side or completely on one side.  An October 
2003 record from a private physician, J.D., M.D., indicates 
that the veteran continued to have problems with chronic 
allergic rhinitis, had been tried on several antihistamines 
without success, and was currently on Nasalcrom with little 
benefit.  A February 2004 VA outpatient record indicates that 
he had nasal congestion on and off since the military with 
occasional headaches, which was treated with an assortment of 
steroids.  A private CT scan of the sinuses in February 2004 
showed very slight nasal septal deviation and slight 
mucoperiosteal thickening within the ethmoid sinuses.  VA 
outpatient records in January 2005 and August 2005 indicate 
that he continued to have sinus congestion.  

In view of the foregoing, as the criteria for a 10 percent 
rating under Diagnostic Codes 6522 and 6523 have not been 
demonstrated, the preponderance of the evidence is against 
the claim and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  The 
governing norm in an exceptional case is:  a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In this case, the record contains no objective evidence that 
the veteran's rhinitis has resulted in marked interference 
with employment beyond that interference contemplated by the 
assigned evaluation or has necessitated frequent periods of 
hospitalization.  The veteran has asserted on the 2007 VA 
examination that he has missed eight days of work in the past 
year on account of his rhinitis.  Notwithstanding the fact 
that his claim is unaccompanied by any corroborating 
documentation such as employment records, the Board does not 
deem eight days in a 12-month period to approximate the 
standard of "marked interference" required for 
consideration of an extraschedular rating.  And there is no 
evidence of frequent hospitalization.  For these reasons, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  Therefore, referral of the claim for 
extraschedular consideration is not warranted.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App.337 (1996).


	(ORDER ON NEXT PAGE)



ORDER

Service connection for a left arm and shoulder disability is 
denied.  

An increased (compensable) rating for service-connected 
rhinitis is denied.  



________________________________         
_______________________________
        John E. Ormond, Jr.		     			M. 
Sabulsky
         Veterans Law Judge,   			  Veterans 
Law Judge,
            Board of Veterans' Appeals		         Board of 
Veterans' Appeals


_______________________________
	George E. Guido, Jr.
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


